Citation Nr: 1403201	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, under cover letter from the VA RO in Baltimore, Maryland.  That rating decision, in part, denied increased disability ratings for the Veteran's service-connected migraine headache and low back disabilities.  The Veteran now resides within the jurisdiction of the VA RO in Montgomery, Alabama.

In November 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.





FINDING OF FACT

The service-connected migraine headaches are manifest by weekly prostrating headaches requiring continuous medication to manage, which are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, and not in excess thereof, for migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice must also inform the claimant of the evidence necessary related to degree of disability and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran was provided the required notice in a letter dated March 2006, which advised the Veteran of the elements of the notice requirements which were prior to the June 2006 rating decision which denied the claims for increased ratings.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A letter dated June 2009 advised the Veteran of the elements of the notice requirements under Dingess, supra.  The claim was subsequently readjudicated in December 2010, January 2011, and March 2011.  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records; and by providing the Veteran with the appropriate medical examinations to determine the severity of his migraine headache disability.  The Veteran has been accorded several VA examinations over the course of this appeal.  Most recently, he was provided with a VA examination in June 2009.  The examination was performed by an examiner who had reviewed the Veteran's claims file and medical history of migraine headaches, and provided the necessary evidence to rate the service-connected migraine headaches under the applicable rating criteria. The Board finds that the VA examinations of record are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  There is no indication that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A March 2005 VA neurology treatment note reveals that the Veteran was being treated for his service-connected migraine with a variety of prescription medications.  Most medications, including prophylaxis therapy, failed to work until he was finally prescribed Imitrex.  He reported having approximately 4 migraines a month, which were manifested by symptoms of pain, photophobia, nausea and vomiting, and sound sensitivity.  

In April 2006 a VA neurology Compensation and Pension examination of the Veteran was conducted.  He reported a history of having two headaches per month, which had recently increased to several times per week.  He reported his migraine headaches lasted from 4 to 14 hours and were accompanied by symptoms of nausea, vomiting, and photophobia.  He reported that during at least 75 percent of his migraine attacks rendered him unable to function during the duration of the attack.  

VA outpatient neurology treatment records dated in 2007 reveal continued adjustment of prescribed medication in an attempt to treat symptoms of frequent migraine headaches.  

A June 2009 another VA neurology Compensation and Pension examination of the Veteran was conducted.  He reported a recent history of weekly prostrating migraine headaches accompanied by nausea, vomiting, and photophobia.  At this point he was prescribed injectable medication to treat the headaches.  The examiner noted that the Veteran's service-connected migraines had a significant effect on the Veteran's usual occupation because of increased absenteeism.  

The Veteran's current work supervisor indicated in letters dated October 2009, January 2011, and December 2012 that the Veteran continues to use a considerable amount of sick leave because of symptoms of his service-connected migraine headaches; that the Veteran often leaves early or misses work because of symptoms of migraine.  The most recent letter specifically indicates that the Veteran has had to use annual leave to miss work because he has completely run out of sick leave during the year.  Moreover, the employer also indicates on those times when the Veteran is in a medicated state his work suffers and he lacks focus.  The Veteran's excessive use of leave is documented in submitted leave records. 

Email correspondence dated May 2006 reveals that the Veteran was terminated from his prior employment because of an inability to be fit to return to full duty and work a full 40 hour work week.  

The Veteran's service-connected migraine headaches have been rated at a 30 percent disability rating under Diagnostic Code 8100 effective from August 2004, the original effective date of service connection.  A 30 percent disability rating contemplates migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The 50 percent rating is the highest disability rating assigned for migraine.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The evidence of record supports the assignment of a 50 percent disability rating for the Veteran's service-connected migraine headaches.  The evidence of record establishes that he has weekly prostrating migraine headaches which are not entirely successfully treated with prescribed medication.  The evidence also establishes his excessive use of leave because of the need to miss work, at least in part, due to his service-connected migraines.  In fact, the amount of time of missed work is so excessive that his sick leave does not cover the entire period and he must take annual leave to cover the difference.  There is evidence that he was terminated from a prior job because of an inability to maintain a full 40 hour work week due, at least in part, to his migraine symptoms.  This establishes that the frequency and severity of the service-connected migraine headaches are productive of severe economic inadaptability.  Accordingly, the evidence of record supports a grant of the maximum assignable disability rating of 50 percent for migraine headaches.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's migraine headache disability picture is not so unusual or exceptional in nature as to render the disability rating assigned above inadequate.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by 50 percent disability rating for his migraine headaches, and that this is the maximum disability rating assignable for migraine.  Evaluations in excess of currently assigned ratings are provided for certain other neurologic disabilities manifested by such severe symptoms frequent grand mal seizures which are not present in this case.  The criteria for the ratings currently assigned reasonably describe the Veteran's migraine headache disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5003, 5257; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been fluctuations in the manifestations of the Veteran's service-connected migraine headache, the evidence shows no distinct periods of time during the appeal period, when the manifestations of the Veteran's service-connected migraine did not warrant the assignment of a 50 percent disability rating, so ratings greater or less than that currently assigned are not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, the Board notes that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran's economic inadapability is already considered under the rating criteria of Diagnostic Code 8100; moreover the evidence of record establishes that he is employed.  Accordingly, consideration under Rice is not warranted.  



ORDER

An increased disability rating of 50 percent, and not in excess thereof, is granted for migraine headaches, subject to the law and regulations governing the payment of monetary awards.  


REMAND

At the November 2012 hearing before the Board, the Veteran's representative asserted that most recent VA Compensation and Pension examination of the Veteran was conducted with respect to a 2012 rating decision.  There is a June 2010 VA Compensation and Pension examination of record, which was used as the medical evidence for a May 2012 rating decision.  However, the 2010 Compensation and Pension examination included examination of the Veteran's cervical spine, not the lumbar spine which is the subject of the present appeal.  The representative's assertions at the hearing seems to imply that the service-connected lumbar spine disability has increased in severity since the last VA Compensation and Pension examination was conducted in June 2009.  

When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The evidence related to the severity of the service-connected low back disability reveals a confusing disability picture.  The Veteran asserts that he requires a cane and a brace to ambulate.  However, an April 2012 VA physical therapy note indicates that a cane was not necessary at that visit.  A November 2012 VA treatment record indicates that a wheel chair and/or scooter were required.  

In light of the above, another Compensation and Pension examination of the Veteran is necessary to ascertain the true disability picture related to his service-connected lumbar degenerative disc disease.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Complete copies of the Veteran's VA treatment records subsequent to 2007 do not appear to have been placed in the record.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's VA medical treatment record from January 2008 to the present.  All efforts to obtain these records should be documented in the claims file. Associate any records received with the claims file. If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran VA orthopedic and neurological examinations to determine the current severity of his service-connected lumbar degenerative disc disease, as well as all reported neurological symptoms.  All appropriate tests and studies should be performed, including x-ray examination, and EMG or NCS testing to assess neurological impairment. The examiner should review the Veteran's claims file and note such a review in any examination report.

The examiner should address all range of motion findings of the thoracolumbar spine as well as whether the Veteran has developed any neurologic abnormality (such as radiculopathy, peripheral neuropathy or sensory impairment) that can be associated with the service-connected lumbar spine degenerative disc disease.  If so, please state the neurologic diagnosis or diagnoses; and, if any, identify the specific extremity or extremities involved.  This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for each such extremity affected by radiculopathy, peripheral neuropathy, or sensory impairment.

The examiner should also address whether the service-connected lumbar degenerative disc disease results in any incapacitating episodes which require bed rest prescribed by a physician, and if so to indicate the duration of said episodes.  

A complete rationale is required for each opinion requested.  If an opinion cannot be provided without resort to speculation, the physician must provide reasons such as insufficient evidence of record, inadequate state of medical knowledge, or inadequate level of knowledge and experience by the examiner.

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. 

4.  Readjudicate the claim for entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  Consider the claim under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Also consider whether separate ratings are warranted for orthopedic and neurological manifestations of the disability.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


